IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2124 Disciplinary Docket No. 3
                                            :
EDWARD T. FEIERSTEIN                        :   Board File No. C1-12-49
                                            :
                                            :   (Court of Common Pleas of Montgomery
                                            :   County, No. CP-46-CR-0001241-2012)
                                            :
                                            :   Attorney Registration No. 2570
                                            :   (Philadelphia)


                                        ORDER

PER CURIAM:


              AND NOW, this 19th day of February, 2015, a Rule having been entered

by this Court on January 14, 2015, pursuant to Pa.R.D.E. 214(d)(1), directing Edward T.

Feierstein to show cause why he should not be placed on temporary suspension, and

no response having been filed, it is

              ORDERED that the Rule is made absolute and Edward T. Feierstein is

placed on temporary suspension pursuant to Pa.R.D.E. 214(d)(2) and he shall comply

with all the provisions of Pa.R.D.E. 217.